Citation Nr: 1447223	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with drug and alcohol dependence.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to August 1970.  He served in the Republic of Vietnam and is a recipient of the Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge on July 30, 2014.  The Veteran reportedly cancelled the hearing; however, on September 24, 2014, the Veteran's representative submitted an informal hearing presentation noting the file is "silent for any such action of a written request for cancellation of the hearing."  The representative expressed pause with the decision to present the claim to the Board for adjudication at this time.  There is nothing in the paper claims files or the electronic records confirming that the Veteran desired to cancel the hearing.  The Board has interpreted the representative's statement as expressing an intent to have the hearing rescheduled.  As the RO schedules video conference hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


